Name: Commission Regulation (EEC) No 24/85 of 21 December 1984 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy
 Date Published: nan

 No L 6 / 20 8 . 1 . 85Official Journal of the European Communities COMMISSION REGULATION (EEC) No 24 / 85 of 21 December 1984 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1557 / 84 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 ( 2 ), concerning food-aid policy and food-aid manage ­ ment ( 3 ), Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 4 ), HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex . Whereas , under the food-aid programme adopted by the Council Regulations specified in the Annex , certain third countries and beneficiary organizations have requested the supply of the quantities of skimmed-milk powder set out therein ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1984 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( 4 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . 8 . 1 . 85 Official Journal of the European Communities No L 6 / 21 ANNEX I Notice of invitation to tender ( 1 ) Description of the lot A 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Tunisia 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks Community market 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging TUNISIE 2493 PI / TUNIS / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 15 March 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  No L 6 / 22 Official Journal of the European Communities 8 . 1 . 85 Description of the lot B C D 1984 Council Regulation (EEC ) No 1278 / 84 Commission Decision of 3 July 1984 World Food Programme Mozambique fob 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 67 tonnes 65 tonnes 68 tonnes Community market Belgian Annex I B to Regulation (EEC ) No 1354 / 83 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 'MOZAMBIQUE 2382 PI / MAPUTO / NACALA /BEIRA / ACCAO DO PROGRAMA ALIMENTAR MUNDIAL' Before 31 January 198512 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 1 5 of Regulation (EEC ) No 1354 / 83 8 . 1 . 85 Official Journal of the European Communities No L 6 / 23 Description of the lot E F 1984 Council Regulation (EEC ) No 1278 / 84 Commission Decision of 3 July 1984 India fob 1 . Programme (a ) legal basis ( b) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder Mr Chawla , conseiller de l'ambassade de l'Inde , chaussÃ ©e de Vleurgat 217 , B- 1 050 Bruxelles 500 tonnes 500 tonnes Intervention stock 8 . Intervention agency holding the stocks German Entry into intervention stock after 1 September 1984 25 kilograms 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 'BOMBAY / 'CALCUTTA / 12 . Shipment period SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD -AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' Before 15 March 1985 21 January 198513 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders Before 31 March 1985 28 January 1985 15 . Miscellaneous No L 6 / 24 Official Journal of the European Communities 8 . 1 . 85 Description of the lot G H 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Ethiopia Lebanon 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) 6 . Total quantity 350 tonnes 310 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'ETHIOPIA 2500 / ASSAB / 'LEBANON 524 PI / BEIRUT / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  8 . 1 . 85 Official Journal of the European Communities No L 6 / 25 Description of the lot I K 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Tunisia 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) i 6 . Total quantity 275 tonnes 300 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 July 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TUNISIE 2692 / 'TUNISIE 2582 / TUNIS / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 15 March 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous No L 6 /26 Official Journal of the European Communities 8 . 1 . 85 Description of the lot L 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Tanzania 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 July 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging A red ball at least 300 mm in diameter and : TANZANIA 2247 PI / DAR-ES-SALAAM / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 March 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous 8 . 1 . 85 Official Journal of the European Communities No L 6 / 27 Description of the lot M 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 25 October 1984 2 . Recipient 3 . Country of destination j* Rwanda 4 . Stage and place of delivery Free-at-destination , EntrepÃ ´t CEE de Oprovia Ã Kicukiro (Kigali ) via Mombasa 5 . Representative of the recipient ( 3 ) Oprovia , siÃ ¨ge social Ã Kigali , BP 953 Kigali , Rwanda 6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'Ã LA RÃ PUBLIQUE RWANDAISE ' 12 . Shipment period Before 15 March 1985 13 . Closing date for the submission of tenders  1 4 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 6 / 28 Official Journal of the European Communities 8 . 1 . 85 Description of the lot N 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 25 October 1984 2 . Recipient 3 . Country of destination | Republic of Burundi 4 . Stage and place of delivery Free-at-destination , Laiterie centrale de Bujumbura , Burundi via Mombasa (Kenya ) 5 . Representative of the recipient ( 3 ) M. le directeur de la laiterie centrale a Bujumbura BP 979 tel . 4806/ 6146 , telex Cabine publique 81 Bujumbura , Burundi 6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 July 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'AU BURUNDI' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 8 . 1 . 85 Official Journal of the European Communities No L 6 /29 Description of the lot O 1984 Council Regulation (EEC) No 1278 / 84 Commission Decision of 3 July 1984 World Food Programme Senegal fob 1 . Programme (a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 2) ( 3 ) C4 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 20 tonnes Community market German Annex I B to Regulation (EEC ) No 1354 / 83 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 'SENEGAL 2344 PI / DAKAR / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' Before 15 February 1985 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 6 / 30 Official Journal of the European Communities 8 . 1 . 85 Description of the lot P 1984 Council Regulation (EEC) No 1278 / 84 Commission Decision of 3 July 1984 World Food Programme Gambia fob 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 96 tonnes Community market German Annex I B to Regulation (EEC ) No 1354 / 83 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 'GAMBIA 625 P3 / ACTION OF THE WFP / BANJUL'1 1 . Supplementary markings on the packaging 12 . Shipment period Before 15 February 1985 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 8 . 1 . 85 Official Journal of the European Communities No L 6 / 31 Description of the lot Q 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient UNHCR 3 . Country of destination Honduras 4 . Stage and place of delivery cif Puerto Cortes 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) The Representative UNHCR c / o UNDP , PO box 976 , Tegucigalpa , Honduras 6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Community market confined to the United Kingdom 8 . Intervention agency holding the stocks British 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'LECHE DESNATADA EN POLVO / DONACIÃ N DE LA COMUNIDAD ECONÃ  ­ MICA EUROPEA / PARA DISTRIBUCIÃ N GRATUITA / ALTO COMISARIO DE LAS NACIONES UNIDAS PARA REFUGIADOS / PUERTO CORTES' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  1 5 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 6 / 32 Official Journal of the European Communities 8 . 1 . 85 Description of the lot R 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient ICRC 3 . Country of destination Philippines 4 . Stage and place of delivery cif Manila 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) The Philippine National Red Cross , PO box 280 , Manila 2803 6 . Total quantity 110 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging 'PHL-34 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MANILA' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 8 . 1 . 85 Official Journal of the European Communities No L 6 / 33 Description of the lot S 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient UNHCR 3 . Country of destination ZaÃ ¯re 4 . Stage and place of delivery Free-at-destination Lubumbashi via Dar-es-Salaam , UNHCR, Lubumbashi bÃ ¢timent Avemama , Yemo Centre , Lubumbashi , ZaÃ ¯re 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) Regional Representative UNHCR, BP 7248 , Kinshasa  ZaÃ ¯re 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'PROGRAMME DE L'UNHCR EN FAVEUR DES RÃ FUGIÃ S AU ZAÃ RE / DISTRIBUTION GRATUITE / LUBUMBASHI VIA DAR-ES-SALAAM' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 6 / 34 Official Journal of the European Communities 8 . 1 . 85 Description of the lot T U 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient UNHCR 3 . Country of destination Somalia 4 . Stage and place of delivery cif Berbera cif Mogadiscio 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) The UNHCR representative , PO Box 2925 , Mogadishu , Somalia 6 . Total quantity 270 tonnes 480 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME TO REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION / BERBERA' MOGADISCIO' 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous 8 . 1 . 85 Official Journal of the European Communities No L 6 / 35 Description of the lot V 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Uganda 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 800 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'UGANDA 2642 / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO UGANDA' 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  No L 6 / 36 Official Journal of the European Communities 8 . 1 . 85 Description of the lot X 1984 Council Regulation (EEC) No 1278 / 84 Commission Decision of 3 July 1984 Republic of Lebanon fob 1 . Programme (a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder Ambassade de la RÃ ©publique libanaise , rue Guillaume Stocq 2 , B-1050 Bruxelles , tel . 649 94 60 , telex 22547 Amban B 600 tonnes Community market 8 . Intervention agency holding the stocks Annex I B to Regulation (EEC ) No 1354 / 83 25 kilograms 'A LA RÃ PUBLIQUE LIBANAISE / DISTRIBUTION GRATUITE' Before 28 February 1985 21 January 1985 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous Before 15 March 1985 28 January 1985 8 . 1 . 85 Official Journal of the European Communities No L 6 / 37 Description of the lot Y 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination China 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 940 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics ( 6 ) 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulaion (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging 'CHINA 2647 / ACTION OF THE WORLD FOOD PROGRAMME / XINGANG' 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : l ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 1 5 . Miscellaneous ( s ) No L 6 / 38 Official Journal of the European Communities 8 . 1 . 85 Description of the lot Z 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient 3 . Country of destination j* Arab Republic of Egypt 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Ambassade de la rÃ ©publique arabe d'Egypte , section commerciale Avenue Louise 522 , B-1050 Bruxelles , tel . 02 / 647 32 27 , telex 64809 COMRAU B 6 . Total quantity 1 000 tonnes ( 7 ) 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks Community market 9 . Specific characteristics ( 6 ) 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'TO EGYPT' 12 . Shipment period Before 15 March 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  8 . 1 . 85 Official Journal of the European Communities No L 6 / 39 Description of the lot AA 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Tanzania 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 July 1984 10 . Packaging 25 kilograms ( 5 ) 1 1 . Supplementary markings on the packaging A red ball at least 30 cm in diameter and : 'TANZANIA 2247 / PI / ACTION OF THE WORLD FOOD PROGRAMME / DAR-ES-SALAAM' 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  No L 6 /40 Official Journal of the European Communities 8 . 1 . 85 Description of the lot AB 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient World Food Programme 3 . Country of destination Tanzania 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 July 1984 10 . Packaging 25 kilograms ( 5 ) 1 1 . Supplementary markings on the packaging A red ball at least 30 cm in diameter and : TANZANIA 2298 / ACTION OF THE WORLD FOOD PROGRAMME / DAR-ES-SALAAM' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 8 . 1 . 85 Official Journal of the European Communities No L 6 / 41 Description of the lot AC 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient UNHCR 3 . Country of destination Pakistan 4 . Stage and place of delivery cif Karachi 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) Chief of Mission UNHCR, PO box 1263 , Islamabad , Pakistan 6 . Total quantity 800 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'UNHCR PROGRAMME FOR PAKISTAN / FOR FREE DISTRIBUTION KARACHI' 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  No L 6 /42 Official Journal of the European Communities 8 . 1 . 85 Description of the lot AD 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient ICRC 3 . Country of destination Nicaragua 4 . Stage and place of delivery cif Corinto 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) DÃ ©lÃ ©gaciÃ ³n CICR , c / o Cruz Roja Nicaraguense , Apartado 2005 , Managua (Nicaragua ), tel . 52 081 6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Community market confined to Northern Ireland 8 . Intervention agency holding the stocks British 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'NIC 116 / LECHE DESNATADA EN POLVO CON VITAMINAS / DONACION DE LA COMUNIDAD ECONOMICA EUROPEA / ACCION DEL COMITE INTER ­ NACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCION GRATUITA / CORINTO' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 8 . 1 . 85 Official Journal of the European Communities No L 6 /43 Description of the lot AE 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 465 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( 8 ) No L 6 /44 Official Journal of the European Communities 8 . 1 . 85 Description of the lot AF 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 565 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 (b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( 8 ) 8 . 1 . 85 Official Journal of the European Communities No L 6 /45 Description of the lot AG 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 590 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( 8 ) No L 6 /46 Official Journal of the European Communities 8 . 1 . 85 Description of the lot AH 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 300 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( 8 ) 8 . 1 . 85 Official Journal of the European Communities No L 6 / 47 Description of the lot AI 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 400 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( 8 ) No L 6 / 48 Official Journal of the European Communities 8 . 1 . 85 Description of the lot AK 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 600 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( 8 ) 8 . 1 . 85 Official Journal of the European Communities No L 6 /49 Description of the lot AL 1 . Programme 1984 ( a) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 625 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 1 5 . Miscellaneous  No L 6 / 50 Official Journal of the European Communities 8 . 1 . 85 Description of the lot AM 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 600 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics Entry into intervention stock after 1 July 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( 8 ) 8 . 1 . 85 Official Journal of the European Communities No L 6 / 51 Description of the lot AN 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 435 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 1 5 . Miscellaneous  No L 6 / 52 Official Journal of the European Communities 8 . 1 . 85 Description of the lot AO 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder Community market (confined to Ireland and Northern Ireland (UK )) 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( 9 ) 8 . 1 . 85 Official Journal of the European Communities No L 6 / 53 Description of the lot AP 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 400 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  No L 6 / 54 Official Journal of the European Communities 8 . 1 . 85 Description of the lot AQ 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient (2 ) ( 3 ) ( 4 )  6 . Total quantity 560 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  8 . 1 . 85 Official Journal of the European Communities No L 6 / 55 Description of the lot AR 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 670 tonnes 7 . Origin of the skimmed-milk powder Community market limited to Ireland and Northern Ireland (United Kingdom ) 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  No L 6 / 56 Official Journal of the European Communities 8 . 1 . 85 Description of the lot AS 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 590 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( 8 ) 8 . 1 . 85 Official Journal of the European Communities No L 6 / 57 Description of the lot AT 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 590 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 (b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  No L 6 / 58 Official Journal of the European Communities 8 . 1 . 85 Description of the lot AU 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 615 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks Community market 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 (b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  8 . 1 . 85 Official Journal of the European Communities No L 6 / 59 Description of the lot AV 1 . Programme 1984 (a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 550 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( 8 ) No L 6 / 60 Official Journal of the European Communities 8 . 1 . 85 Description of the lot AX 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 610 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous 28 January 1985 8 . 1 . 85 Official Journal of the European Communities No L 6 / 61 Description of the lot AY 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 330 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 1 0 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( 8 ) No L 6 / 62 Official Journal of the European Communities 8 . 1 . 85 Description of the lot AZ 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 530 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  8 . 1 . 85 Official Journal of the European Communities No L 6 / 63 Description of the lot BA 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 750 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( 8 ) No L 6 / 64 Official Journal of the European Communities 8 . 1 . 85 Description of the lot BB 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 400 tonnes , 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( 8 ) 8 . 1 . 85 Official Journal of the European Communities No L 6 / 65 Description of the lot BC 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose * Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 400 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  No L 6 / 66 Official Journal of the European Communities 8 . 1 . 85 Description of the lot BD 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 335 tonnes 7 . Origin of the skimmed-milk powder Community market (confined to Ireland ) 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( 8 ) 8 . 1 . 85 Official Journal of the European Communities No L 6 / 67 Description of the lot BE 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 600 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( 8 ) No L 6 / 68 Official Journal of the European Communities 8 . 1 . 85 Description of the lot BF 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 215 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks Community market 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  8 . 1 . 85 Official Journal of the European Communities No L 6 / 69 Description of the lot BG 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 350 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( 8 ) No L 6 / 70 Official Journal of the European Communities 8 . 1 . 85 Description of the lot BH 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 470 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Entry into intervention stock after 1 June 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 (b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  8 . 1 . 85 Official Journal of the European Communities No L 6 / 71 Description of the lot BI 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 370 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( s ) No L 6 / 72 Official Journal of the European Communities 8 . 1 . 85 Description of the lot BK 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 580 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Suppleementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 (b ) closing date for the submis ­ sion of tenders 28 January 1985 1 5 . Miscellaneous ( 8 ) 8 . 1 . 85 Official Journal of the European Communities No L 6 / 73 Description of the lot BL 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) 6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  No L 6 / 74 Official Journal of the European Communities 8 . 1 . 85 Description of the lot BM 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient (*) ( 3 ) ( «)  6 . Total quantity 320 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  8 . 1 . 85 Official Journal of the European Communities No L 6 / 75 Description of the lot BN 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 400 tonnes 7 . Origin of the skimmed-milk powder Community market ( limited to Ireland and Northern Ireland (United Kingdom)) 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 (b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous n No L 6 / 76 Official Journal of the European Communities 8 . 1 . 85 Description of the lot BO 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 788 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  8 . 1 . 85 Official Journal of the European Communities No L 6 / 77 Description of the lot BP 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 640 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous  No L 6 / 78 Official Journal of the European Communities 8 . 1 . 85 Description of the lot BQ 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 480 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 1 5 . Miscellaneous ( 8 ) 8 . 1 . 85 Official Journal of the European Communities No L 6 / 79 Description of the Jot BR 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient r Zambia 3 . Country of destination J 4 . Stage and place of delivery Free-at-destination Lusaka 5 . Representative of the recipient ( 3 ) Dairy Produce Board , PO box 30124 Lusaka , tel . 214770 , telex ZA 41520 6 . Total quantity 51,55 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging TO ZAMBIA' 12 . Shipment period Before 31 January 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 6 / 80 Official Journal of the European Communities 8 . 1 . 85 Description of the lot BS 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination j" Honduras 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 )  6 . Total quantity 1 000 tonnes ( 10 ) 7 . Origin of the skimmed-milk powder Irish intervention stock 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics Entry into intervention stock after 1 April 1984 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'LECHE EN POLVO / DONACION DE LA COMUNIDAD ECONOMICA EUROPEA A HONDURAS' 12 . Shipment period Before 28 February 1985 13 . Closing date for the submission of tenders 21 January 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period Before 15 March 1985 ( b ) closing date for the submis ­ sion of tenders 28 January 1985 15 . Miscellaneous ( 10 ) 8 . 1 . 85 Official Journal of the European Communities No L 6 / 81 Notes: ( 1 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in . . . ( country of destination ) c / o 'Diplomatic Bag' Berlaymont 1 / 123 , rue de la Loi 200 , B-1049 Brussels . ( 5 ) To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrink cover . ( 6 ) The skimmed-milk powder must be obtained by the process 'low-heat temperature , expressed whey protein nitrogen , not less than 6 mg/gm' and correspond to the characteristics specified in Annex I to Regulation (EEC ) No 625 / 78 (OJ No L 84 , 31 . 3 . 1978 , p. 19 ). For the 'total colony count' however , ADMI Standard Methods ED , 1971 , pages 16 to 21 , may be used instead of International Standard FIL 49 : 1970 . ( 7 ) The tender may relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see the third subparagraph of Article 11 (3 ) of Regulation (EEC ) No 1354 / 83 . ( 8 ) Shipment to take place in containers of 20 ft ; conditions : FCL / LCL : shipper's : count , load and stowage (cls ). ( 9 ) Shipment to take place in containers of 40 ft .; conditions : FCL /LCL : shipper's count , load and stowage (cls ). ( 10 ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the C series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored . No L 6 / 82 Official Journal of the European Communities 8 . 1 . 85 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking AE 465 40 SOS BoÃ ®tes de lait Belgium India India / SBLB / 44500 / Cochin / Action of SBLB / For free distribution 160 CRS India India / Cathwel / 40110 / Cochin / Action of CRS / For free distribution 10 AbbÃ © Pierre Boernehjaelp (APB ) India India / APB / 41604 / Cochin / Action of APB / For free distribution 5 SOS BoÃ ®tes de lait France India India / SBL / 41902 / Cochin / Action of SBL / For free distribution 250 Caritas Germany India India / Caritas / 40413 / Calcutta / Action of Caritas G / For free distribution AF 565 60 CRS Pakistan Pakistan / Cathwel / 40118 / Karachi / Action of CRS / For free distribution 220 CRS India India / Cathwel / 40112 / Bombay / Action of CRS / For free distribution 50 Royal Commonwealth Society for the Blind (RCB ) India India / RCB / 43800 / Bombay / Action of RCB / For free distribution 150 IAMT India India / IAMT / 42401 / Bombay / Action of IAMT / For free distribution 20 APB India India / APB / 41602 / Bombay / Action of APB / For free distribution 15 APB India India / APB / 41603 / Bombay / Action of APB / For free distribution 50 GFSS India India / GFSS / 43500 / Action of GFFS / For free distribution 8 . 1 . 85 Official Journal of the European Communities No L 6 / 83 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking AG 590 250 Caritas Germany India India / Caritas / 40415 / Bombay / Action of Caritas G / For free distribution 100 SCF India India / SCF / 42201 / Bombay / Action of SCF / For free distribution 240 CAM India India / CAM / 42002 / Bombay / Action of CAM / For free distribution AH 300 10 SOS BoÃ ®tes de lait France India India / SBL / 41900 / Calcutta / Action of SBL / For free distribution 10 SOS BoÃ ®tes de lait France India India / SBL / 41903 / Calcutta / Action of SBL / For free distribution 30 SOS BoÃ ®tes de lait France India India / SBL / 41904 / Calcutta / Action of SBL / For free distribution 250 Caritas G India India / Caritas / 40414 / Madras / Action of Caritas / For free distribution AI 400 100 CRS India India / Cathwel / 40113 / Madras / Action of CRS / For free distribution 100 CRS India India / Cathwel / 40315 / Madras / Action of CRS / For free distribution 15 APB India India / APB / 41601 / Madras / Action of APB / For free distribution 20 APB India India / APB / 41605 / Madras / Action of APB / For free distribution 10 APB India India / APB / 41606 / Madras / Action of APB / For free distribution 5 SBL India India / SBL / 41901 / Madras / Action of SBL / For free distribution No L 6 / 84 Official Journal of the European Communities 8 . 1 . 85 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking AI 50 IAMT India India / IAMT / 42404 / Madras / Action of IAMT / For free distribution 100 IAMT India India / IAMT / 42403 / Calcutta / Action of IAMT / For free distribution AK 600 180 CRS Indonesia Indonesia / Cathwel / 40114 / Surabaya / Action of CRS / For free distribution 180 CRS Indonesia Indonesia / Cathwel / 40115 / CILACAP via TG . Priok / Action of CRS / For free distri ­ bution 180 CRS Indonesia Indonesia / Cathwel / 40116 / Semarang / Action of CRS / For free distribution 10 DIA Indonesia Indonesia / DIA / 41104 / Bitung via TG Priok / Action of DIA / For free distribution 50 ASNC Indonesia Indonesia / ASNC / 44101 / TG . Priok / Action of ASNC / For free distribution AL 625 60 CRS IndonÃ ©sie Indonesia / Cathwel / 40117 / Panjang / Action of CRS / For free distribution 50 Caritas B AlgÃ ©rie AlgÃ ©rie / Caritas / 40200 / Alger / Action de Caritas B pour distribution gratuite 40 DIA Indonesia Indonesia / DIA / 41104 / Bitung via TG . Priok / Action of DIA / For free distribution - 75 Flores Indonesia Indonesia / Flores / 42900 / Surabaya / Action of Flores / For free distribution 100 CRS Egypt Egypt / Cathwel / 40410 / Alexandria / Action of CRS / For free distribution 300 Oxfam B Algerie AlgÃ ©rie / Oxfam B / 40800 / Alger / Action de Oxfam B / Pour distribution gratuite 8 . 1 . 85 Official Journal of the European Communities No L 6 / 85 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking AM 600 600 CRS Egypt Egypt / Cathwel / 40102 / Alexandria / Action of CRS / For free distribution / Dried skimmed-milk powder , non-enriched AN 435 50 Caritas B Peru Peru / Caritas / 40206 / Callao / AcciÃ ³n de Caritas B / Destinado a la distribuciÃ ³n gra ­ tuita 335 Caritas N Peru Peru / Caritas / 40316 / Callao / AcciÃ ³n de Caritas N / Destinado a la distribuciÃ ³n gra ­ tuita 50 DIA Peru Peru / DIA / 41107 / Callao / AcciÃ ³n de DIA / destinado a la distribuciÃ ³n gratuita AO 500 200 Oxfam B Nicaragua Nicaragua / Oxfam B / 40803 / Corinto / Action of Oxfam B / For free distribution 200 DIA Nicaragua Nicaragua / DIA / 41 106 / Corinto / Action of DIA / For free distribution 100 SOSO Nicaragua Nicaragua / SOSO / 43901 / Corinto / Action of SOSO / For free distribution AP 400 240 CRS Ecuador Ecuador / Cathwel / 40100 / Guayaquil / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita 160 DWH Ecuador Ecuador / DWH / 42803 / Guayaquil / AcciÃ ³n de DWH / Destinado a la distribuciÃ ³n gratuita AQ 560 1 75 CRS Gambia Gambia / Cathwel / 40104 / Banjul / Action of CRS / For free distribution 385 CRS Ghana Ghana / Cathwel / 40105 / Takoradi / Action of CRS / For free distribution AR 670 100 CRS Costa Rica Costa Rica / Cathwel / 40107 / Puntarenas / Action of CRS / For free distribution 120 Caritas Belgica Guatemala Guatemala / Caritas / 40203 / Sto . Tomas de Castilla / Action of Caritas B / For free distribution No L 6 / 86 Official Journal of the European Communities 8 . 1 . 85 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking AR 60 CAM Guatemala Guatemala / CAM / 42000 / Sto . Tomas de Castilla / Action of CAM / For free distribu ­ tion 70 Caritas Neerlandica Haiti Haiti / Caritas / 40308 / Port au Prince / Action of Caritas N / For free distribution 100 Protos Haiti Haiti / Protos / 41500 / Port au Prince / Action of Protos / For free distribution 50 IAMT Haiti Haiti / IAMT / 42400 / Port au Prince / Action of IAMT / For free distribution 170 Caritas Belgica Haiti Haiti / Caritas / 40204 / Port au Prince / Action of Caritas B / For free distribution AS 590 100 CRS Haute-Volta Haute-Volta / Cathwel / 40109 / Ouagadou ­ gou via Abidjan / Action de CRS / Pour distribution gratuite 100 Secours catholique franÃ §ais Haute-Volta Haute-Volta / Caritas / 40508 / Ouagadou ­ gou via Abidjan / Action de Secours catholique franÃ §ais / Pour distribution gratuite 120 SSI Haute-Volta Haute-Volta / SSI / 43000 / Ouagadougou via Abidjan / Action de SSI / Pour distribution gratuite 150 Secours catholique franÃ §ais Mali Mali / Caritas / 40509 / Bamako via Abidjan / Action secours catholique franÃ §ais / Pour distribution gratuite 120 SSI Mali Mali / SSI / 43001 / Bamakao via Abidjan / Action de SSI / Pour distribution gratuite AT 590 240 CRS SÃ ©nÃ ©gal SÃ ©nÃ ©gal / Cathwel / 40122 / Dakar / Action de CRS / Pour distribution gratuite 200 Caritas I SÃ ©nÃ ©gal SÃ ©nÃ ©gal / Caritas / 40601 / Dakar / Action de Caritas I / Pour distribution gratuite 25 AATM SÃ ©nÃ ©gal SÃ ©nÃ ©gal / AATM / 41703 / Dakar / Action de AATM / Pour distribution gratuite 8 . 1 . 85 Official Journal of the European Communities No L 6 / 87 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking AT 25 AATM SÃ ©nÃ ©gal SÃ ©nÃ ©gal / AATM / 41704 / Dakar / Action de AATM / Pour distribution gratuite 100 SSI SÃ ©nÃ ©gal SÃ ©nÃ ©gal / SSI / 43004 / Dakar / Action de SSI / Pour distribution gratuite AU 615 60 Secours catholique franÃ §ais Tchad Tchad / Caritas / 40501 / N'DjamÃ ©na via Douala / Action de Secours catholique franÃ §ais / Pour distribution gratuite 60 Secours catholique franÃ §ais Tchad Tchad / Caritas / 40502 / Sarh via Douala / Action de secours catholique franÃ §ais / Pour distribution gratuite 25 AATM RÃ ©publique centrale africaine RÃ ©p . centrale africaine / AATM / 41701 / Bangui via Douala / Action de AATM / Pour distribution gratuite 50 Caritas Germany Niger Niger / Caritas / 40419 / Niamey via LomÃ © / Action de Caritas G / Pour distribution gratuite 220 SSI Niger Niger / SSI / 43003 / Niamey via LomÃ © / Action de SSI / Pour distribution gratuite 100 Secours catholique franÃ §ais Mauritanie Mauritanie / Caritas / 40503 / Nouakchott / Action de Secours catholique franÃ §ais / Pour distribution gratuite 100 DKW Mauritanie Mauritanie / DKW / 42300 / Nouakchott / Action de DKW / Pour distribution gratuite AV 550 50 WCC Equatorial Guinea Equatorial Guinea / WCC / 40705 / Malabo / Action of WCC / For free distribution 60 ULF Guinea Bissau Guinea Bissau / ULF / 41200 / Bissau / Action of ULF / For free distribution 100 Caritas I Mauritania Mauritania / Caritas / 40600 / Nouakchott / Action de Caritas I / Pour distribution gra ­ tuite 100 SSI Mauritania Mauritania / SSI / 43002 / Nouakchott / Action de SSI / Pour distribution gratuite No L 6 / 88 Official Journal of the European Communities 8 . 1 . 85 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking AV 50 DKW Ghana Ghana / DKW / 42317 / Tema / Action of DKW / For free distribution 80 MSF Mali Mali / MSF / 44400 / Abidjan / Action de MSF / Pour distribution gratuite 110 Secours catholique franÃ §ais BÃ ©nin BÃ ©nin / Caritas / 40504 / Cotonou / Action de Secours catholique franÃ §ais / Pour distribution gratuite Ã Ã § 610 200 Oxfam B Sudan Sudan / Oxfam B / 40809 / Port Sudan / Action of Oxfam B / For free distribution 50 Caritas I Sudan Sudan / Caritas / 40603 / Port Sudan / Action of Caritas I / For free distribution 100 Caritas I Sudan Sudan / Caritas / 40604 / Port Sudan / Action of Caritas / For free distribution 170 DIA Sudan Sudan / DIA / 41102 / Port Sudan / Action of DIA / For free distribution 40 DKW Sudan Sudan / DKW / 42311 / Port Sudan / Action of DKW / For free distribution 50 ASNC Sudan Sudan / ASNC / 44100 / Port Sudan / Action of ASNC / For free distribution AY 330 150 Caritas B ZaÃ ¯re ZaÃ ¯re / Caritas / 40209 / Butembo via Mom ­ basa / Action de Caritas B / Pour distribution gratuite 50 Caritas B Sudan Sudan / Caritas / 40602 / Juba via Mombasa / Action of Caritas I / For free distribution 40 DKW Sudan Sudan / DKW / 42309 / Juba via Mombasa / Action of DKW / For free distribution 8 . 1 . 85 Official Journal of the European Communities No L 6 / 89 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking AY 40 DKW Sudan Sudan / DKW / 42310 / Juba via Mombasa / Action of DKW / For free distribution 50 DNA Uganda Uganda / DNA / 42501 / Kampala via Mombasa / Action of DNA / For free distri ­ bution AZ 530 120 CRS Jordan Jordan / Cathwel / 40120 / Aqaba / Action of CRS / For free distribution 60 Caritas B RÃ ©p . de Djibouti RÃ ©p . de Djibouti / Caritas / 40212 / Djibouti / Action de Caritas B / Pour distribution gra ­ tuite 50 Secours catholique franÃ §ais RÃ ©p . de Djibouti RÃ ©p . de Djibouti / Caritas / 40507 / Djibouti / Action de secours catholique franÃ §ais / Pour distribution gratuite 300 WCC AlgÃ ©rie AlgÃ ©rie / WCC / 40701 / Alger / Action de WCC / Pour distribution gratuite BA 750 350 Caritas B ZaÃ ¯re ZaÃ ¯re / Caritas / 40211 / Kinshasa via Matadi / Action de Caritas B / Pour distribu ­ tion gratuite 300 Caritas B ZaÃ ¯re ZaÃ ¯re / Caritas / 40210 / Kinshasa via Matadi / Action de Caritas B / Pour distribu ­ tion gratuite 100 CIM ZaÃ ¯re ZaÃ ¯re / CIM / 41800 / Lumumbashi via Matadi / Action de CIM / Pour distribution gratuite BB 400 50 Caritas N Angola Angola / Caritas / 40300 / Lobito / AcÃ §Ã £o do Caritas N / Destinado a distribuiÃ §Ã £o gratuita 200 Oxfam B Angola Angola / Oxfam B / 40801 / Luanda / AcÃ §Ã £o do Oxfam B / Destinado a distribuiÃ §Ã £o gra ­ tuita 50 Caritas N Angola Angola / Caritas / 40301 / Lobito / AcÃ §Ã £o do Caritas N / Destinado a distribuiÃ §Ã £o gratuita 100 WCC Angola Angola / WCC /40702 / Lobito / AcÃ §Ã £o do WCC / Destinado a distribuiÃ §Ã £o gratuita No L 6 / 90 Official Journal of the European Communities 8 . 1 . 85 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking BC 400 200 Caritas N Colombia Colombia / Caritas / 40306 / Bogota via Sta . Marta / AcciÃ ³n de Caritas N / Destinado a la distribuciÃ ³n gratuita 200 Caritas N Dominican Republic Dominica / Caritas / 40319 / Santo Domin ­ go / AcciÃ ³n de Caritas N / Destinado a la distribuciÃ ³n gratuita BD 335 60 CRS Dominica Dominica / Cathwel / 40101 / Port Roseau / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita 50 Caritas N Bolivia Bolivia / Caritas / 40302 / St. Cruz via Buenos Aires / Destinado a la distribuciÃ ³n gratuita 100 CRS Uruguay Uruguay / Cathwel / 40126 / Montevideo / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita 50 WCC Lebanon Lebanon / WCC / 40703 / Beyrouth / Action of WCC / For free distribution 75 SPF Lebanon Lebanon / SPF / 43301 / Beyrouth / Action of SPF / For free distribution BE 600 100 Caritas G Uganda Uganda / Caritas / 40420 / Kampala via Mombasa / Action of Caritas G / For free distribution 80 DKW Uganda Uganda / DKW / 42306 / Kampala via Mombasa / Action of DKW / For free distri ­ bution 80 DKW Uganda Uganda / DKW / 42307 / Kampala via Mombasa / Action of DKW / For free distri ­ bution 40 DKW Uganda Uganda / DKW / 42308 / Otuboi via Mom ­ basa / Action of DKW / For free distri ­ bution 200 Caritas G Kenya Kenya / Caritas / 40416 / Mombasa / Action of Caritas G / For free distribution 100 SCF Uganda Uganda / SCF / 42200 / Kampala via Mom ­ basa / Action of SCF / For free distribution 8 . 1 . 85 Official Journal of the European Communities No L 6 / 91 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking BF 215 20 AATM Madagascar Madagascar / AATM / 41705 / Toamasina / Action de AATM / Pour distribution gratuite 45 CAM Madagascar Madagascar / CAM / 42001 / Toliary / Action de CAM / Pour distribution gratuite 40 AATM Madagascar Madagascar / AATM / 41706 / Toliary / Action de AATM / Pour distribution gratuite 50 AFSE Madagascar Madagascar / AFSE / 44200 / Toamasina / Action de AFSL / Pour distribution gratuite 60 SPF Madagascar Madagascar / SPF / 43302 / Tamatave / Action de SPF / Pour distribution gratuite BG 350 200 Oxfam B Mozambique Mocambique / Oxfam B / 40802 / Maputo / AcÃ §Ã £o do Oxfam B / Destinado a distribuiÃ §Ã £o gratuita 30 DKW Mozambique Mocambique / DKW / 42304 / Maputo / AcÃ §Ã £o do DKW / Destinado a distribuiÃ §Ã £o gratuita 20 DKW Mozambique Mocambique / DKW / 42305 / Maputo / AcÃ §Ã £o do DKW / Destinado a distribuiÃ §Ã £o gratuita 50 SOSO Mozambique Mocambique / SOSO / 43900 / Maputo / AcÃ §Ã £o do SOSO / Destinado a distribuiÃ §Ã £o gratuita 50 ULF Mozambique Mocambique / ULF / 41202 / Maputo / AcÃ §Ã £o do ULF / Destinado a distribuÃ §Ã £o gratuita BH 470 150 Caritas G Ethiopia Ethiopia / Caritas / 40411 / Asmara via Massawa / Action of Caritas G / For free distribution / Dried milk powder , non ­ enriched 50 WCC Ethiopia Ethiopia / WCC / 40704 / Addis Ababa via Assab / Action of WCC / For free distri ­ bution / Dried milk powder , non-enriched 150 Caritas G Ethiopia Ethiopia / Caritas / 40412 / Addis Ababa via Assab / Action of Caritas / For free distri ­ bution / Dried milk powder , non-enriched No L 6 / 92 Official Journal of the European Communities 8 . 1 . 85 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking BH 60 DKW Ethiopia Ethiopia / DKW / 42302 / Addis Ababa via Djibouti / Action of DKW / For free distri ­ bution / Dried milk powder , non-enriched 60 DKW Ethiopia Ethiopia / DKW / 42301 / Addis Ababa via Assab / Action of DKW / For free distri ­ bution / Dried milk powder , non-enriched BI 370 50 Caritas G Mozambique Mocambique / Caritas / 40418 / Beira / AcÃ §Ã £o do Caritas B / Destinado a distribuiÃ §Ã £o gratuita 50 Caritas G Mozambique Mocambique / Caritas / 40417 / Nampula via Nacala / AcÃ §Ã £o do Caritas G / Destinado a distribuiÃ §Ã £o gratuita 45 Caritas N Botswana Botswana / Caritas / 40336 / Gabarone via Durban / Action of Caritas N / For free distribution 50 WCC Malawi Malawi / WCC / 40700 / Lumbe via Beira / Action of WCC / For free distribution 75 ULF Zimbabwe Zimbabwe / ULF / 41201 / Harare via Dur ­ ban / Action of ULF / For free distribution 100 DKW Zimbabwe Zimbabwe / DKW / 42312 / Harare via Durban / Action of DKW / For free distri ­ bution BK 580 50 WCC Tanzania Tanzania / WCC / 40708 / Dar es Salaam / Action of WCC / For free distribution 200 Caritas N Tanzania Tanzania / Caritas / 40320 / Dar es Salaam / Action of Caritas N / For free distribution 30 DKW Tanzania Tanzania / DKW / 42313 / Dar es Salaam / Action of DKW / For free distribution 30 DKW Tanzania Tanzania / DKW / 42314 / Dar es Salaam / Action of DKW / For free distribution 30 DKW Tanzania Tanzania / DKW / 42315 / Tunduru via Mtwara / Action of DKW / For free distri ­ bution 8 . 1 . 85 Official Journal of the European Communities No L 6 / 93 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking BK 30 DKW Tanzania Tanzania / DKW / 42316 / Mwanza via Tanga / Action of DKW / For free distri ­ bution 50 IAMT Tanzania Tanzania / DKW / 42405 / Dar es Salaam / Action of DKW / For free distribution 112 Caritas G Zambia Zambia / Caritas / 40421 / Lusaka via Dar es Salaam / Action of Caritas G / For free distribution 16 Caritas G Zambia Zambia / Caritas / 40422 / Chipata via Dar es Salaam / Action of Caritas G / For free distribution 16 Caritas G Zambia Zambia / Caritas / 40423 / Ndola via Dar es Salaam / Action of Caritas G / For free distribution 16 Caritas G Zambia Zambia / Caritas / 40424 / Solwezi via Dar es Salaam / Action of Caritas G / For free distribution BL 200 200 Caritas I Somalie Somalie / Caritas / 40605 / Mogadishu / Action of Caritas I / For free distribution BM 320 60 Caritas N Cabo Verde Cabo Verde / Caritas / 40304 / Prata / AcÃ §Ã £o do Caritas N / Destinado a distribuiÃ §Ã £o gratuita 40 Caritas N Cabo Verde Cabo Verde / Caritas / 40305 / St. Vincento / AcÃ §Ã £o do Caritas N / Destinado a distribuiÃ §Ã £o gratuita 50 SPF Cabo Verde Cabo Verde / SPF / 43300 / Praia / AcÃ §Ã £o do SPF / Destinado a distribuiÃ §Ã £o gratuita 120 Secours catholique franÃ §ais Congo Congo / Caritas / 40506 / Pointe Noire / Action de Secours catholique franÃ §ais / Pour distribution gratuite 50 Oxfam B Cabo Verde Cabo Verde / OXFAM B / 40810 / Praia / AcÃ §Ã £o do OXFAM B / Destinado a distribuiÃ §Ã £o gratuita No L 6 / 94 Official Journal of the European Communities 8 . 1 . 85 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking BN 400 200 CRS El Salvador El Salvador / Cathwel / 40123 / Acajutla / AcÃ §ion de CRS / Destinado a la distribuÃ §ion gratuita 200 CRS El Salvador El Salvador / Cathwel / 40124 / Acajutla / AcÃ §ion de CRS / Destinado a lÃ £ distribuÃ §ion gratuita BO 788 80 AATM Chile Chile / AATM / 41702 / Valparaiso / AcÃ §ion do AATM / Destinado a la distribuÃ §ion gratuita 50 SOS BoÃ ®tes de lait France Chile Chile / SBL / 41906 / Valparaiso / AcÃ §ion de SBL / Destinado a la distribuÃ §ion gratuita 50 DWH Chile Chile / DWH / 42802 / Valparaiso / AcÃ §ion de DWH / Destinado a la distribuÃ §ion gratuita 608 Caritas G Chile Chile / CARITAS / 40445 / Valparaiso / AcÃ §ion de Caritas / Destinado a la distribuÃ §ion gratuita BP 640 88 Caritas G Chile Chile / CARITAS / 40446 / Antofagasta / AcÃ §ion de Caritas / Destinado a la distribuÃ §ion gratuita 70 Caritas G Chile Chile / CARITAS / 40449 / Coquimbo / AcÃ §ion de Caritas / Destinado a la distribuÃ §ion gratuita 482 Caritas G Chile Chile / CARITAS / 40450 / Talcahuano / AcÃ §ion de Caritas / Destinado a la distribuÃ §ion gratuita BQ 480 180 CRS Kenya Kenya / Cathwell / 40121 / Mombasa / Action of CRS / For free distribution 100 Caritas B Burundi Burundi / Caritas / 40201 / Bujumbura v. Mombasa / Action of Caritas B / For free distribution 100 Caritas B Rwanda Rwanda / Caritas / 40207 / Kigali via Mom ­ basa / Action of Caritas B / For free distri ­ bution 100 DKW Kenya Kenya / DKW / 42303 / Mombasa / Action of DKW / For free distribution